UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 3, 2011 (July 28, 2011) Global Geophysical Services, Inc. (Exact name of registrant as specified in its charter) Delaware 001-34709 05-0574281 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 13927 South Gessner Rd., Missouri City, TX (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (713) 972-9200 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On July 28, 2011, Global Geophysical Services, Inc. (the “Company”) issued a press release and held an earnings call announcing its financial results for the second quarter ended June 30, 2011.A copy of the press release issued by the Company and a transcript of the earnings call held by the Company are attached hereto as Exhibit 99.1 and Exhibit 99.2, respectively. The information contained in this Item 2.02 and the attached Exhibits 99.1 and 99.2 is being furnished and shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press Release dated July 28, 2011 Transcript of the Second Quarter 2011 Earnings Call held on July 28, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GLOBAL GEOPHYSICAL SERVICES, INC. August 3, 2011 By: /s/P. Mathew Verghese P. Mathew Verghese Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated July 28, 2011 Transcript of the Second Quarter 2011 Earnings Call held on July 28, 2011
